Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McKenna on 09/06/2022 and follow-up authorized email on 09/07/2022.
Please amend the claims as follows: 
(Currently Amended) A system comprising:
one or more processors; and 
a memory storing computer code instructions, which when executed by the one or more processors, cause the one or more processors to: 
obtain via one or more application programming interfaces (APIs) training data and test data related to student performance for a first plurality of students from one or more student information systems (SISs), the training data and the test data associated with a plurality of variables having influence on performance of an education process;
select one or more subsets of data from the training data to reduce a number of the plurality of variables to use for generating machine learning models, the one or more subsets of data representing one or more indices based at least on one or more individual questions and describing a theme;
generate, using the one or more subsets of data, a plurality of machine learning models to simulate the performance of the education process to predict a performance outcome of a student based at least on information received by the plurality of students identified by the one or more subsets of data, each machine learning model of the plurality of machine learning models translated into graphical representations: (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of predicting the performance of the education process; 
validate the plurality of machine learning models using the test data; 
simulate, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance metric of the education process; 
display a comparison of respective performance metrics of the education process for the plurality of scenarios; and   
provide a recommendation, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process. 

(Currently Amended) A method comprising:
obtaining via one or more application programming interfaces (APIs) training data and test data related to student performance for a first plurality of students from one or more student information systems (SISs), the training data and the test data associated with a plurality of variables having influence on performance of an education process;
select one or more subsets of data from the training data to reduce a number of the plurality of variables to use for generating machine learning models, the one or more subsets of data representing one or more indices based at least on one or more individual questions and describing a theme;
generating, using one or more subsets of data, a plurality of machine learning models to simulate the performance of the education process to predict a performance outcome of a student based at least on information received by the plurality of students identified by the one or more subsets of data,, each machine learning model of the plurality of machine learning models translated into graphical representations: (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of predicting the performance of the education process; 
validating the plurality of machine learning models using the test data; 
simulating, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance metric of the education process; 
display a comparison of respective performance metrics of the education process for the plurality of scenarios; and   
providing a recommendation, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process.

 (Currently Amended) The method of claim 31, wherein the at least one stage of the plurality of stages of the education process includes a teacher or staff professional development stage. 

(Currently Amended) A non-transitory computer-readable product including computer code instructions stored thereon, the computer-code instructions, when executed by one or more processors, cause the one or more processors to:
obtain via one or more application programming interfaces (APIs) training data and test data related to student performance for a first plurality of students from one or more student information systems (SISs), the training data and the test data associated with a plurality of variables having influence on performance of an education process;
select one or more subsets of data from the training data to reduce a number of the plurality of variables to use for generating machine learning models, the one or more subsets of data representing one or more indices based at least on one or more individual questions and describing a theme;
generate, using the one or more subsets of data, a plurality of machine learning models to simulate the performance of the education process to predict a performance outcome of a student based at least on information received by the plurality of students student identified by the one or more subsets of data, each machine learning model of the plurality of machine learning models translated into graphical representations:  (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of predicting the performance of the education process; 
validate the plurality of machine learning models using the test data; 
simulate, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance metric of the education process; 
display a comparison of respective performance metrics of the education process for the plurality of scenarios; and   
provide a recommendation, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process.  

Allowable Subject Matter
Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:	
The nonstatutory obviousness-type double patenting rejection over the claims of US Patent No. 10,515,562 is withdrawn in view of the amendment to the instant claims. Additionally, the provisional obviousness-type double patenting rejections over the claims of copending applications 16,708,959, 16,710,815 and 16,711,245 are withdrawn in view of the fact that the instant application will be issued prior to the patent eligibility status of the copending applications noted above being resolved.
	The previous rejections of the instant claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendments. In particular, the Specification states “an education system is a very complex environment with a multitude of factors that influence the education process (e.g., education policies, education strategies, and/or education operations) and student performance. Such factors interact with each other, and are inter-dependent, in a complex and dynamic way. The complexity of the education process makes it substantially difficult to construct an information model that describes fully and accurately a real world education system (or education process), can accommodate various circumstances, and can provide diagnostic or interventional analysis”. Spec. ¶ 57. The Specification additionally discloses “[U]sing generated models, the education instrumentation systems and methods of the current disclosure can predict learning outcomes and/or recommend one or more action plans to improve the performance of education processes or education systems”. Spec. ¶ 60. The Specification further states “data sets…can include about 500 or even more variables per data set with significant multi-collinearity between many variables (correlations or dependencies between variables in the same set)…”.  Spec. ¶ 76. To address this problem, the Specification at least discloses “the data selector 402 can be configured to reduce (or limit) the number of variables considered for generating models to reduce the complexity of the system and the complexity of the generated models…the data selector 402 can select data variables representing indices (e.g., each defined based on multiple individual questions and describes a certain theme on a wider scope) rather than variables representing individual survey questions. The use of indices can decrease the number of variables in the model from about 500 to about 70 variables…”. Spec. ¶ 77. The Specification also states “…such comprehensive definition and approximation together with the visualization of its results has never been addressed in previous works”. Spec. ¶ 99. The instant claims recite a sufficiently specific implementation using particular machine learning models/algorithms (i.e., selection of one or more subsets of data from the training data to reduce a number of the plurality of variables to use for generating machine learning models, the one or more subsets of data representing one or more indices based at least on one or more individual questions and describing a theme, to generate, using the one or more subsets of data, a plurality of machine learning models to simulate the performance of the education process to predict a performance outcome of a student and simulate, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance metric of the education process to display a comparison of respective performance metrics of the education process for the plurality of scenarios; and provide a recommendation, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process) that improves the functioning of the overall technological process of constructing an information model that describes fully and accurately a real world education system (or education process). Thus, even assuming arguendo the independent claims recite a judicial exception, the combination of additional elements integrate that exception into a practical application that provides a specific improvement over conventional techniques for constructing a machine learning model that describes fully and accurately a real world education system (or education process). Hence, the claims are not directed to an abstract idea and are therefore patent eligible under 35 U.S.C. § 101 at least at Step 2A – Prong 2 of the Guidance.
	In view of the foregoing, claims 21-40 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715